Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a temporal domain rate distortion optimization method considering a coding-mode adaptive distortion propagation. Each independent claim in combination of other claims, as a whole, identifies the uniquely distinct features of: defining a reconstruction distortion of a coding unit based on coding distortions of a current coding unit selecting an inter mode and a skip mode respectively, probabilities of the current coding unit selecting the inter mode and the skip mode, as a first partial distortion under the inter mode, and a second partial distortion under the skip mode; when coding the coding unit, evaluating a partial derivative on the coding unit temporal domain dependency rate distortion optimization problem with respect to a bit number of the coding unit, to obtain a global Lagrange multiplier; establishing an aggregation distortion of coding units influenced by the coding unit in four coding frames in a current group of pictures (GOP); establishing the aggregation distortion of the coding units influenced by the coding unit in the four coding frames in an m-th GOP; obtaining the aggregation distortion of the coding units affected by the coding unit in subsequent coding frames from a coding frame fi+1 to a last coding frame fn; according to a previous definition of probabilities of the current coding unit selecting the inter mode, obtaining a relationship between an inter distortion of the current coding unit and the reconstruction distortion; obtaining a calculation formula of the propagation factor; performing an adaptive adjustment on a coding tree unit (CTU)-level global Lagrange multiplier by using the propagation factor. The closest prior arts of Ye; Yan et al. (US 20120177109 A1), MORIYA YOSHIMI et al. (WO 2007010690 A1), and LEE YUNG LYUL et al. (KR 20050061762 A), disclose rate distortion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TRACY Y. LI/Primary Examiner, Art Unit 2487